Case: 13-15815   Date Filed: 05/07/2014    Page: 1 of 3




                                                           [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15815
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:11-cv-02799-TWT



SANDRA GRAY,

                                               Plaintiff - Appellee,

versus

THE CITY OF ROSWELL, et al.,

                                               Defendants,

PATRICK C. FERDARKO,

                                               Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                               (May 7, 2014)
              Case: 13-15815     Date Filed: 05/07/2014    Page: 2 of 3


Before HULL, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:

      Patrick C. Ferdarko, a City of Roswell, Georgia police officer, appeals from

the district court’s denial of qualified immunity on summary judgment. Plaintiff,

Sandra Gray, moves to dismiss the appeal for lack of jurisdiction. Gray’s claim

arises from her arrest for criminal damage to the property of Gregory Pompelia,

her tenant, during her attempt to remove him from her home without seeking a writ

of dispossession.

      The district court’s summary judgment order denying qualified immunity to

Ferdarko is immediately appealable as a collateral order because Ferdarko’s

challenge is based in part on a question of law. In his brief, Ferdarko challenges

the district court’s legal analysis of Georgia criminal trespass statutes, O.C.G.A. §

16-7-21 and § 16-7-23, to consider whether those statutes provide arguable

probable cause to arrest Gray, and whether the district court used an improper

standard to determine whether the law clearly proscribed the conduct complained

of. Thus, Ferdarko’s appeal presents questions of law which are properly before

this Court on interlocutory review. See Cottrell v. Caldwell, 85 F.3d 1480, 1485

(11th Cir. 1996). To the extent that the appeal also implicates the district court’s

factual determinations, we may review and resolve such issues in connection with




                                          2
              Case: 13-15815      Date Filed: 05/07/2014   Page: 3 of 3


the immunity question. Id. at 1485–86. Therefore, we DENY the motion to

dismiss the appeal for lack of jurisdiction.

      On review, we agree with the district court that the evidence Gray presents

in support of her false arrest claim, when viewed in the light most favorable to her,

suggests that there was no basis for believing that she committed a crime and that

there was no probable cause, arguable or otherwise, to support her arrest.

Therefore, the district court’s denial of summary judgment as to Ferdarko’s

affirmative defense of qualified immunity was not in error.

      MOTION TO DISMISS DENIED. AFFIRMED and REMANDED for

further proceedings.




                                           3